         Case 5:21-md-02985-EJD Document 9 Filed 04/22/21 Page 1 of 4



 1   JOHN SAMUEL GIBSON (Bar No. 140647)
     john.gibson@us.dlapiper.com
 2   DLA PIPER LLP(US)
     2000 Avenue of the Stars, Suite 400 North Tower
 3   Los Angeles, CA 90067-4704
 4   Tel: 310.595.3039
     Fax: 310.595.3339
 5
     BROOKE KILLIAN KIM (Bar No. 239298)
 6   brooke.kim@us.dlapiper.com
     DLA PIPER LLP (US)
 7   401 B Street, Suite 1700
 8   San Diego, CA 92101-4297
     Tel: 619.699.3439
 9   Fax: 619.764.6739

10   Attorneys for Defendant
11   RAFEY S. BALABANIAN (Bar No. 315962)
12   rbalabanian@edelson.com
     TODD LOGAN (Bar No. 305912)
13   tlogan@edelson.com
     BRANDT SILVER-KORN (Bar No. 323530)
14   bsilverkorn@edelson.com
     123 Townsend Street, Suite 100
15
     San Francisco, CA 94107
16   Tel: 415.212.9300
     Fax: 415.373.9435
17
     Attorneys for Plaintiffs
18
                                   UNITED STATES DISTRICT COURT
19                               NORTHERN DISTRICT OF CALIFORNIA
                                             SAN JOSE
20
21   DONALD NELSON, an individual, and            CASE NO. 5:21-CV-00553-EJD
     CHEREE BIBBS, an individual,
22   individually and on behalf of all others      STIPULATION AND [PROPOSED]
     similarly situated,                           ORDER TO RELATE THIS ACTION TO
23                                                 5:21-MD-2985-EJD
24                              Plaintiffs,
             v.                                    Judge:     Hon. Edward J. Davila
25                                                 Room:      Courtroom 4
     APPLE INC.,
26                                                 Complaint Filed: January 22, 2021
                                Defendant.
27
28
     EAST/180745390
                                                            STIPULATION AND [PROPOSED] ORDER
                                                                      CASE NO. 5:21-CV-00553-EJD
         Case 5:21-md-02985-EJD Document 9 Filed 04/22/21 Page 2 of 4



 1                    STIPULATION TO RELATE THIS ACTION TO MDL 2985

 2           Plaintiffs Donald Nelson and Cheree Bibbs (“Plaintiffs”) and Defendant Apple Inc.

 3   (“Defendant”) (together, the “Parties”), pursuant to Civil Local Rule 7-12 of the United States

 4   District Court for the Northern District of California, submit this stipulated request that the Court

 5   transfer and relate this Action to In re Apple Inc. App Store Simulated Casino-Styles Games Litig.,

 6   Case No. 5:21-md-2985-EJD (N.D. Cal.) and in support state as follows:

 7                                               RECITALS

 8           WHEREAS, on December 31, 2020, Defendant Apple Inc. (“Apple”) filed a Motion for

 9   Transfer of Actions Pursuant to 28 U.S.C. § 1407 for Centralized Pretrial Proceedings with the

10   Judicial Panel on Multidistrict Litigation (“Panel”) seeking to centralize six actions in coordinated

11   pretrial proceedings known as MDL 2985, In re: Apple Inc. App Store Simulated Casino-Style

12   Games Litigation (“Apple MDL”), and to transfer them to the United States District Court for the

13   Northern District of California (see MDL 2985, ECF No. 1); and

14           WHEREAS, on March 30, 2021, the Panel entered a Transfer Order and transferred the six

15   actions that were the subject of the MDL Petition, but pending outside of the Northern District of

16   California, to this Court for coordinated or consolidated pretrial proceedings (see MDL 2985, ECF

17   No. 40); and

18           WHEREAS, the Panel found that the actions, including the instant Action, “involve

19   common questions of fact” and specifically that all “[t]hese putative class actions present common

20   factual questions arising from the allegation that Apple, through its App Store, promotes,

21   facilitates, and profits from simulated casino-style games that involve gambling in violation of

22   state laws,” id. at 1; and

23           WHEREAS, the Panel also noted that this Action is a related, potential tag-along action,

24   id. at 1 and 2, n.3; and

25           WHEREAS pursuant to Judicial Panel on Multidistrict Litigation Rule 7.2(a), when a

26   potential tag-along (related) action is pending in the district in which the MDL is assigned, the

27   Panel will not take action and instead, the parties “should request assignment of such actions to the

28   Section 1407 transferee judge in accordance with applicable local rules,” JPML Rule 7.2(a);
     EAST/180745390
                                                                STIPULATION AND [PROPOSED] ORDER
                                                                          CASE NO. 5:21-CV-00553-EJD
         Case 5:21-md-02985-EJD Document 9 Filed 04/22/21 Page 3 of 4



 1           NOW, THEREFORE, pursuant to JPML Rule 7.2(a) and Civil Local Rule 7-12, the

 2   Parties respectfully stipulate1 and request that this Action be transferred to join the related cases in

 3   Case No. 5:21-md-2985-EJD in light of the JPML Transfer Order and the Panel’s findings stated

 4   therein.

 5
 6   Dated: April 22, 2021                             EDELSON PC

 7
                                                       By:      /s/ Todd Logan
 8                                                           RAFEY S. BALABANIAN
                                                             TODD LOGAN
 9                                                           BRANDT SILVER-KORN
                                                             Attorneys for Plaintiffs
10
11
     Dated: April 22, 2021                             APPLE INC.
12
13                                                     By:      /s/ Brooke Killian Kim
                                                             JOHN SAMUEL GIBSON
14                                                           BROOKE KILLIAN KIM
                                                             EVA K. SCHUELLER
15                                                           Attorneys for Defendant
16
17
18                                             ATTESTATION

19           Pursuant to Local Rule 5-1(i)(3) of the Northern District of California, I hereby certify that

20   the content of this document is acceptable to Todd Logan, counsel for Plaintiffs, and that I have

21   obtained Mr. Logan’s authorization to affix his electronic signature to this document.

22
     Dated: April 22, 2021                          /s/ Brooke Killian Kim
23                                                      Brooke Killian Kim
                                                        Attorney for Defendant
24
25
26
     1
27     Apple expressly reserves, and does not waive, all rights and defenses, including but not limited
     to those based on jurisdiction, venue, standing, applicable arbitration agreements and/or class
28   action waivers, and failure to state a claim upon which relief may be granted.
     EAST/180745390                                     2
                                                                 STIPULATION AND [PROPOSED] ORDER
                                                                           CASE NO. 5:21-CV-00553-EJD
         Case 5:21-md-02985-EJD Document 9 Filed 04/22/21 Page 4 of 4



 1                                     [PROPOSED] ORDER
 2
 3            PURSUANT TO STIPULATION, the Court relates and transfers this case to the

 4   following: In re Apple Inc. App Store Simulated Casino-Styles Games Litig., Case No.
     5:21-md-2985-EJD (N.D. Cal.).
 5
              IT IS SO ORDERED.
 6
 7
     Dated:     April 22, 2021
 8
                                                               EDWARD J. DAVILA
 9                                                        UNITED STATES DISTRICT JUDGE

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     EAST/180745390
                                                                              [PROPOSED] ORDER
                                                                        CASE NO. 5:21-CV-00553-EJD
